DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks filed 5/23/2022, with respect to claims 1-2, 7-11 have been fully considered and are persuasive.  The rejection of claims 1-2, 7-11 under 35 U.S.C. 103 over Nishiyama et al. (US 2014/0162166 A1) in view of Spink et al. (US 2008/0280178 A1) and Terada (US 2013/0230785 A1) has been withdrawn. 

Election/Restrictions
Claims 1-2 and 7-12 are allowable. The restriction requirement between Species A-F, as set forth in the Office action mailed on 11/12/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species A-F is withdrawn.  Claims 3-6, directed to a non-elected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The invention is drawn to a fuel cell stack or a method of assembling a fuel cell stack comprising, among other things, an end plate, a positioning pin with a male screw part inserted into an insulating collar member with a female screw part provided inside the end plate and a rotation restriction mechanism configured to restrict rotation of the collar member relative to the end plate.
	The invention is further drawn to a fuel cell stack comprising, among other things, an end plate, a positioning pin screwed into an insulating collar member provided inside the end plate and a rotation restriction mechanism configured to restrict rotation of the collar member relative to the end plate comprising a protrusion protruding outward in a radial direction from an outer circumferential surface of the collar body.
	The closest prior art of record is Nishiyama et al. (US 2014/0162166 A1) which discloses a stack body including end plates, a knock pin and insulating resin collar member (Title, Abstract, [0025]-[0026], [0041], [0072], Fig. 1-9) and Spink et al. (US 2008/0280178 A1) which discloses a fuel cell stack module comprising tie rods having threaded ends ([0058]).  However, the prior art fail to teach or suggest the claimed collar member provided inside the end plate and having a female screw part configured to screw with a male screw part of the positioning pin along nor the rotation restriction mechanism including a protrusion protruding outward in a radial direction from an outer circumferential surface of the collar body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        6/3/2022